Citation Nr: 0301268	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  96-42 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under 
Chapter 30, Title 38, United States Code, beyond January 
6, 1996. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to 
August 1980 and from March 1984 to February 1987.

This appeal arises from a January 1996 decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department 
of Veterans Affairs (VA) that the veteran was not entitled 
to benefits under Chapter 30 of Title 38, United States 
Code, beyond January 6, 1996.  In April 1998, the Board 
remanded this case to the RO for development.  

As note by the Board in 1998, the veteran submitted a VA 
Form 22-1990 (Application for Education Benefits) in 
December 1995.  Therein, he requested educational 
assistance benefits for enrollment in an Associate of Arts 
degree program at the University of Alaska at Anchorage, 
beginning on August 28, 1995. The RO denied his claim on 
the basis that he was not entitled to Chapter 30 benefits 
beyond January 6, 1996.  The RO did not indicate whether 
he was entitled to Chapter 30 benefits for enrollment 
extending from August 28, 1995 to January 6, 1996.  As 
that portion of the veteran's claim has not been 
adjudicated or otherwise prepared for appellate review and 
is thus not now before the Board, it was referred to the 
RO for appropriate action.  It is unclear if the RO has 
undertaken any development regarding this issue.  It is 
again referred to the RO for appropriate action. 


REMAND

As noted by the Board in April 1998, the April 1997 
supplemental statement of the case referenced a personal 
hearing conducted on October 17, 1996, at the Anchorage VA 
Regional Office.  In an effort to avoid a remand, the 
Board (through administrative channels) attempted to have 
the hearing transcript located and forwarded to the Board.  
The transcript of the first hearing appears to have been 
lost.  Consequently, the Board remanded this case to the 
RO.  The Board's April 1998 decision stated, in pertinent 
part:

If another hearing is held, the 
transcript, hearing officer's decision 
and appropriate supplemental statement 
of the case should be issued and made 
of record.

A second hearing was held in December 1998.  
Unfortunately, it does not appear that the hearing officer 
who held the second hearing made a decision based on the 
veteran's testimony or issued an appropriate supplemental 
statement of the case.  The Board can not make a decision 
in this case until the hearing officer (who has had the 
opportunity to witness the veteran's testimony) has made a 
initial determination in this case based on this 
testimony.  The failure to prepare either a decision after 
the hearing and issue an appropriate supplemental 
statement of the case is also a failure to obey the 
instructions of the Board's remand and thus a violation of 
the holding of the United States Court of Appeals for 
Veterans Claims (Court) in Stegall v. West, 11 Vet. 
App. 268 (1998).  While the Board regrets additional delay 
in this case, it may not properly proceed with appellate 
review at this time. 

The case is REMANDED to the RO for the following actions:

The hearing officer who took the 
veteran's testimony in December 1998 
should issue a formal decision in this 
case.  An  appropriate supplemental 
statement of the case should then be 
furnished to the veteran.  After he is 
afforded an opportunity to respond, the 
case should be returned to the Board 
for appellate review. 

The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




